DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (U.S. Patent 4,793,590) in view of Patterson (U.S. Publication 2015/0362083).


    PNG
    media_image1.png
    669
    863
    media_image1.png
    Greyscale

Watson does not specifically disclose that the second seat surface includes a first annular region having a first elevation and a second annular region different than the first annular region, and the second annular region comprises at least one projection projecting from the annular seat to an elevation greater than the first elevation.
However, Patterson teaches a seal (170) which includes a cage facing surface (CFS) which includes a first annular region (FAR) having a first elevation (FE) and a second annular 

    PNG
    media_image2.png
    721
    779
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the second seat surface of Watson to include the profile of Patterson to better ensure a fluid seal as taught by Patterson (see para. [0035]).
In regards to claim 2, Patterson teaches that the at least one projection extends circumferentially around an opening in the annular seat.
In regards to claim 3, Watson, as modified, teaches the at least one projection includes at least one secondary arcuate projecting (SAP) therefrom in a direction away from the first annular surface.
In regards to claim 4, the at least one secondary arcuate projecting (SAP) therefrom in the direction away from the first annular surface comprises at least two arcuate projections, each arcuate projection spaced from another of the arcuate projections with a gap therebetween.
In regards to claim 5, at least one projection is triangular in section having a tip extending distal the first annular surface.
In regards to claim 6, Watson discloses a seal sleeve (45) disposed within the cage (25) between the cage engagement surface (CES) of the cover (17) and the annular seat (21).
In regards to claim 7, the seal sleeve (45) comprises an annular projecting portion (57) extending from a surface thereof facing away from the cage engagement surface (CES) of the cover (17).

In regards to claim 9, the bore has a maximum depth from the first wall of the valve body to the annular first seat securement surface of H1+ and a minimum depth from the first wall of the valve body to the annular first seat securement surface of H1-; the cage has a maximum height between the annular second seat securement surface and the opposed first annular surface of H2+ and a minimum height between the annular second seat securement surface and the opposed first annular surface of H2-; the annular seat has a maximum thickness t3+ between the first seat surface and the first annular region of the second seat surface and a minimum thickness t3- between the first seat surface and the first annular region of the second seat surface; and the at least one projection in an uncompressed state has a maximum elevation height of t1+ above the first annular surface, and a minimum elevation height of t1- above the first annular surface, wherein; H1+ ≤ (H2- + H2- + t1-).
In regards to claim 10, H1+ ≤ (H2- + H2- + t1-), and the at least one projection is compressible inwardly of the main body of the annular seat by at least a difference between H1- and a sum of (H2+ + H2+ + t1+). It is the office’s position that such a relationship between these dimensions is necessary to ensure a fluid seal between the relative components. 
In regards to claim 11, the seat of Patterson will exhibit the compressibility characteristics of the first annular region (FAR) having a compressibility and a second annular region (SAR) different than the first annular region having a greater compressibility that the first annular region. The recited characteristics will be present in the Patterson seat because the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753